907 F.2d 157
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re ANDREW-THOMSON BROADCASTING, INC., Petitioner.
Misc. No. 285.
United States Court of Appeals, Federal Circuit.
May 22, 1990.

Before RICH, Circuit Judge.

ORDER

1
Andrew-Thomson Broadcasting, Inc.  (ATBI) petitions for writ of mandamus to direct the Claims Court to accept for filing ATBI's notice of appeal of a March 23, 1990 Claims Court order.  The petition was filed today, May 22, 1990 and today is the final day that such a notice of appeal will be timely.1


2
This court is reviewing the merits of ATBI's petition under severe time restrictions.2   Upon this review, we determine that the better course is to direct the Claims Court to accept and forward ATBI's notice of appeal.  If a motion to dismiss or other motion is then appropriate, this court can review the relevant issues in that context.


3
Accordingly,

IT IS ORDERED THAT:

4
ATBI's petition for writ of mandamus is granted.  The Clerk of the Claims Court is directed to accept ATBI's notice of appeal of the Claims Court's March 23, 1990 order and forward it to this court.



1
 In its petition, ATBI also requested that this court direct the Claims Court to accept its notice of appeal from the May 21, 1990 Claims Court order regarding intervention.  After the petition was filed, the Claims Court ruled on that motion, granting ATBI permission to appeal from its May 21, 1990 order.  Accordingly, that portion of ATBI's petition is moot


2
 Because of the time restrictions, we are unable to order responses from any respondents